DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 5 and 7-12 are pending.
Claims 1-2 and 7-12 are rejected below.
Claim 5 is allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barhorst (US PG Pub. 2016/0148098) in view of Chan U.S. PG Pub. 2016/0048143) in view of Ueda (U.S. PG Pub.2003/0000931) in view of Nishino (U.S. PG Pub. 2010/0101264) in view of Koga (U.S. PG Pub. 2015/0012142).
As to claim 1, Barhorst teaches an in-factory environmental control system, comprising: environmental sensors that measure environmental elements including at least airflow from, among the airflow, temperature, humidity, atmospheric pressure, illuminance, and a degree of air pollution, which are the environmental elements in a factory where a machining operation is performed[0028]; a display unit that visualizes and displays measurement results of a plurality of environmental elements measured by the environmental sensors[0040, 0041]; an evaluation and determination unit that evaluates and determines at least one of machine accuracy, work environment, and image accuracy based on the measurement results of the plurality of environmental elements[0028]; and a control unit that controls in-factory equipment so that an environment in the factory becomes a preset environment based on results of evaluation and determination by the evaluation and determination unit[0042].

Barhorst teaches most of the limitations of claim 1, but fails to teach all the limitations.  However, this is an obvious variation as taught by Chan as follows:
As to claim 1, Chen teaches a sensor to measure a degree of pollution.



Barhorst in view of Chan teaches most of the limitations of claim 1, but fails to teach all the limitations.  However, this is an obvious variation as taught by Ueda as follows:

As to claim 1, Ueda teaches a measuring an illuminance during a process in a factory [0024].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include to modify Barhorst and Chan with Ueda since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 
Barhorst in view of Chan and Ueda teaches most of the limitations of claim 1, but fails to teach all the limitations.  However, this is an obvious variation as taught by Nishino as follows:
As to claim 1, Nishino teaches measuring humidity and pressure in a structure [0109].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include to modify Barhorst, Chan and Ueda with Nishino since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be sensors, such as the humidity and temperature sensor of Nishino into the system and methods as disclosed by Barhorst, Chan and Ueda. 

The combination teaches most of the claimed invention, but fails to explicitly teach all the limitations of claim 1.  However, this is an obvious variation and is taught by Koga.  

As to claim 1, Koga teaches wherein the display unit displays the measured airflow in a form of a vector of an air direction and air volume (fig. 8)[0050].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include to modify Barhorst, Chan, Nishino and Ueda with Koga since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be displaying the data of Koga into the system and methods as disclosed by Barhorst, Chan, Nishino and Ueda. 
As to claim 2, Chan teaches wherein a measurement target of the degree of air pollution of the environmental elements is PM2.5[0028, 0089].
As to claim 7, the combination wherein each of the measurement results are used in the evaluation and determination of at least one of the machine accuracy, the work environment, and the image accuracy - Barhorst [0042], Chan [0028, 0089], Ueda [0024, and Nishino [0102].

As to claim 8, Nishino wherein the display unit displays the measured temperature and humidity in a form of a distribution map by color or a discomfort index[0102].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barhorst (US PG Pub. 2016/0148098) in view of Chan U.S. PG Pub. 2016/0048143) in view of .

The combination teaches most of the claimed invention, including determining sensor readings over time and displaying those readings (Nishino [0102] and Barhorst [0027]).  The combination fails to explicitly teach all the limitations of claim 9 However, this is an obvious variation and is taught by Daniels.  


As to claim 9, Daniels teaches a transition of a difference between the measured atmospheric pressure and an outside air pressure is measured and used [0082].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include to modify Barhorst, Chan, Nishino, Ueda, with Koga since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be displaying data, such as Daniels’ pressure differential, like done in Nishino and Barhorst over time. 


Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barhorst (US PG Pub. 2016/0148098) in view of Chan U.S. PG Pub. 2016/0048143) in .

The combination teaches most of the claimed invention, but fails to explicitly teach all the limitations of claim 10.  However, this is an obvious variation and is taught by Schwegler.  


As to claim 10, Schwegler teaches wherein the display unit displays the measured illuminance or the degree of air pollution in a form of a3Application No. 16/700,814 distribution map by color or graphically displays a transition of the measured illuminance or the degree of air pollution [0091](fig. 19).  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Schwegler into the combination Barhorst, Chan, Nishino, Koga and Ueda.  The motivation to combine is that Schwegler teaches using a map is a quick and easy way for a user interpret sensor data[0091].


Claim 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barhorst (US PG Pub. 2016/0148098) in view of Chan U.S. PG Pub. 2016/0048143) in view of Ueda (U.S. PG Pub.2003/0000931) in view of Nishino (U.S. PG Pub. .

 
The combination teaches most of the claimed invention, but fails to explicitly teach all the limitations of claim 11.  However, this is an obvious variation and is taught by Crothers ( U.S. PG Pub. 2011/0200245).  


As claim Crothers 11, wherein each of the measurement sensors is installed at a different height around a machine tool or on a column of the factory to monitor in-factory environment three-dimensionally [0033, 0028-0029].  Crothers teaches sensors on the walls and ceiling around manufacture process.  Crothers also teaches other sensors are present (element 60).

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include to modify Barhorst, Chan, Nishino, Ueda, with Koga since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be sensors, such as in Barhorst, Chan, Ueda, Nishino dispersed at various heights as done in Crothers. 

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barhorst (US PG Pub. 2016/0148098) in view of Chan U.S. PG Pub. 2016/0048143) in view of Ueda (U.S. PG Pub.2003/0000931) in view of Nishino (U.S. PG Pub. 2010/0101264) in view of Crothers (U.S. PG Pub. 2011/0200245).
As to claim 1, Barhorst teaches an in-factory environmental control system, comprising: environmental sensors that measure environmental elements including at least airflow from, among the airflow, temperature, humidity, atmospheric pressure, illuminance, and a degree of air pollution, which are the environmental elements in a factory where a machining operation is performed[0028]; a display unit that visualizes and displays measurement results of a plurality of environmental elements measured by the environmental sensors[0040, 0041]; an evaluation and determination unit that evaluates and determines at least one of machine accuracy, work environment, and image accuracy based on the measurement results of the plurality of environmental elements[0028]; and a control unit that controls in-factory equipment so that an environment in the factory becomes a preset environment based on results of evaluation and determination by the evaluation and determination unit[0042].
Barhorst teaches most of the limitations of claim 12, but fails to teach all the limitations.  However, this is an obvious variation as taught by Chan as follows:
As to claim 12, Chen teaches a sensor to measure a degree of pollution.


Barhorst in view of Chan teaches most of the limitations of claim 12, but fails to teach all the limitations.  However, this is an obvious variation as taught by Ueda as follows:
As to claim 12, Ueda teaches a measuring an illuminance during a process in a factory [0024].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include to modify Barhorst and Chan with Ueda since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be sensors, such as the illuminance sensor of Ueda into the system and methods as disclosed by Barhorst and Chan. 

As to claim 12, Nishino teaches measuring humidity and pressure in a structure [0109].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include to modify Barhorst, Chan and Ueda with Nishino since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be sensors, such as the humidity and temperature sensor of Nishino into the system and methods as disclosed by Barhorst, Chan and Ueda. 

The combination teaches most of the claimed invention, but fails to explicitly teach all the limitations of claim 12.  However, this is an obvious variation and is taught by Crothers ( U.S. PG Pub. 2011/0200245).  

As claim Crothers 12, wherein each of the measurement sensors is installed at a different height around a machine tool or on a column of the factory to monitor in-factory environment three-dimensionally [0033, 0028-0029].  Crothers also teaches other sensors are present (element 60).
. 

Allowable Subject Matter
Claim 5 is allowed.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 2-24-22, with respect to the rejection(s) of at least claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishino, Crothers, Daniels, Koga, and Schwegler.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.